 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1720 
In the House of Representatives, U. S.,

November 17, 2010
 
RESOLUTION 
 
 
 
That a revised edition of the Rules and Manual of the House of Representatives for the One Hundred Twelfth Congress be printed as a House document, and that three thousand additional copies shall be printed and bound for the use of the House of Representatives, of which nine hundred sixty copies shall be bound in leather with thumb index and delivered as may be directed by the Parliamentarian of the House.  
 
Lorraine C. Miller,Clerk.
